EXHIBIT 10.42

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

FINAL

C O N F I D E N T I A L

EXENATIDE SUPPLY AGREEMENT

THIS AGREEMENT effective July 31, 2007, the (“Effective Date”) is made by and
between Amylin Ohio LLC., having a principal place of business at 8814 Trade
Port Drive, Westchester, Ohio 45071, USA (“AMYLIN”), Lonza Ltd and Lonza Sales
Ltd , having both their principal place of business at Münchensteinerstrasse 38,
CH-4002 Basel, Switzerland (collectively “LONZA”).

WHEREAS, AMYLIN and/or its Affiliates require the manufacture of commercial
supplies of Product (as defined below) on a non-exclusive basis;

WHEREAS, LONZA, together with its Affiliates, is a leading custom manufacturer
of chemicals and biopharmaceuticals and wishes to supply AMYLIN with commercial
Product on a non-exclusive basis; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties agree as follows:

 

1.

Definitions

As used in this Agreement, the following words and phrases shall have the
following meanings:

1.1 “Affiliate” means any party that directly (or indirectly through one or more
intermediaries) controls, is controlled by, or is under common control with a
party. For purposes of this definition only, the terms “controls,” “controlled,”
and “control” means (i) the direct or



--------------------------------------------------------------------------------

CONFIDENTIAL

 

indirect ability or power to direct or cause the direction of the management and
policies of an entity or otherwise direct the affairs of such entity, whether
through ownership of equity, voting securities, or beneficial interest, by
contract, or otherwise, or (ii) the ownership, directly or indirectly, of at
least 50% of the voting securities (or other comparable ownership interest for
an entity other than a corporation) of a party.

1.2     “Agreement” means this Agreement, together with all exhibits.

1.3     “AMYLIN Indemnities” shall have the meaning ascribed to it in Paragraph
9.2 hereof.

1.4     “Applicable Laws” means all applicable federal, state, local and other
laws, statutes, rules, regulations, ordinances, or orders of any kind whatsoever
of any governmental authority (including any amendments thereto), applicable to
the import, export, manufacture and distribution of Product, including, without
limitation, the applicable regulations and guidance of the FDA and all
applicable cGMPs.

1.5     “Batch Release Documents” means (i) the COA, (ii) a Certificate of
Conformance confirming that such Lot of Product was made in accordance with
cGMP’s and the process defined in the approved master batch record for such
Product (iii) copies of documents detailing any deviations from any
manufacturing processes then in effect and (iv) any other documents LONZA is
required to provide to AMYLIN prior to AMYLIN release of the Product pursuant to
terms of the Quality Agreement.

1.6     “cGMP” means “current Good Manufacturing Practices” as defined and in
effect from time to time in regulations and guidelines promulgated by the FDA
under the FDCA governing the manufacture and testing of Product, including
without limitation, those specified in The Rules Governing Medicinal Products in
the European Union, the principles of which are specified in Chapter II of
European Commission Directive 91/356/EEC, and any other laws, regulations, and
guidelines applicable to the manufacture and testing of Product but only where
LONZA has authorized reference of its Drug Master File for Product.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.7     “COA” means the certificate of analysis furnished by LONZA to AMYLIN in
connection with any Lot hereunder indicating the Lot number, specifications, and
all results of analytical and other Product testing required under this
Agreement and confirming that such Lot of Product conforms to the Product
Specifications.

1.8     “Collaboration Partner” means Eli Lilly and Company, and its successors
and assigns, with whom AMYLIN has entered into a collaboration arrangement
regarding Product.

1.9     “Confidential Information” shall have the meaning ascribed to it in
Paragraph 10.1 hereof.

1.10   “Contaminant” means a substance contained in Product that (i) causes
Product to fail to meet any Product Requirements or (ii) causes Product to be
adulterated within the meaning of the FDCA or (iii) is present in the Product at
a level that exceeds the level allowed under Applicable Laws.

1.11   “Contract Year” means each consecutive calendar year during the term of
this Agreement commencing on January 1, 2008.

1.12   “Damage Claim” shall have the meaning ascribed to it in Paragraph 9.3.

1.13   “Damages” shall have the meaning ascribed to it in Paragraph 9.1.

1.14   “Defective Product” shall have the meaning ascribed to it in Paragraph
6.1 hereof.

1.15   “Development Agreement” means the Process Development Agreement entered
into April 21, 2005, to be effective August 1, 2004, by and between AMYLIN and
LONZA Sales Ltd (as assigned from Lonza Braine S.A.).

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.16   “Drug Master File” means the drug master file for Product in the United
States (as such term is defined in 21 C.F.R. Part 314.420) or Europe.

1.17   “Effective Date” means the date first written above.

1.18   “Exenatide LAR” means finished formulated injectable drug product
containing Product, for use and administration once per week.

1.19   “Facilities” means LONZA’s manufacturing, testing, and storage facility
located at Lonzastrasse, CH-3930 Visp, Switzerland and LONZA’s manufacturing,
testing, and storage facility located at 297 Chausée de Tubize, B-1420 Braine
l’Alleud, Belgium.

1.20   “FDA” means the United States Food and Drug Administration and any
successor entity.

1.21   “FDCA” means the Federal Food Drug and Cosmetics Act, as amended from
time to time, and all regulations promulgated thereunder (or any successor law
and all regulations promulgated thereunder).

1.22   “Force Majeure” shall have the meaning ascribed to it in Article 11
hereof.

1.23   “Governmental Agency” means any federal, state, foreign or local
government agency or authority that has jurisdiction over the manufacture,
testing, distribution, sale or use of Product where LONZA has authorized
reference to its Drug Master File for Product.

1.24   “Hidden Defect” means any defect in any Lot that could not reasonably be
expected to have been found by inspection of the Product and review of the LONZA
Batch Release Documents by AMYLIN, such as failure to follow cGMPs.

1.25   “Indemnified Party” shall have the meaning ascribed to it in Paragraph
9.3.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.26   “Indemnifying Party” shall have the meaning ascribed to it in Paragraph
9.3.

1.27   “Invention” shall mean any invention or discovery, including without any
limitation, information, improvements, processes, innovations, suggestions, and
ideas, whether or not patentable, that is conceived or reduced to practice
during the performance of this supply agreement.

1.28   “Joint Services Document” or “JSD” means a written document that may
contain certain procedures and personnel contacts relating to the manufacture of
the Product that will be compiled and mutually agreed upon between the Parties
as soon as practicable after the Effective Date, but, in any event, the Parties
shall use commercially reasonable efforts to agree upon the JSD within six
(6) months after the Effective Date. The JSD will describe how the Parties will
work together in coordinating forecasting, manufacturing, ordering, storing of
the Product and preparations for (Ex-Works) shipping the Product. The JSD will
be subject to and not inconsistent with the terms of this Agreement or the
Quality Agreement.

1.29   “Lot” means that quantity of Product produced from a single homogeneous
solution in a single isolation cycle, e.g. either a single isolation cycle of
lyophilized or spray dried material.

1.30   “LONZA Indemnities” shall have the meaning ascribed to it in Section 9.1
hereof.

1.31   “LONZA Technology” means all technical information, whether tangible or
intangible and whether or not patentable, including patents, patent applications
and any method, procedure, process, assay, composition of matter, trade secret,
invention, technology, information or other subject matter, including license
application materials and all supporting documents, specifications for materials
(including purification techniques), data, information (including information
contained in registration dossiers, drug master files and other documents filed
with regulatory authorities), quality control, validation and equipment
necessary or useful for the manufacture, production, scale-up and processing of
Product, which is conceived, reduced to practice, developed, owned or licensed
by LONZA and necessary or useful in the manufacture of Product.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.32   “NDA” means AMYLIN’s New Drug Application for Exenatide LAR filed with
the FDA and any other functionally equivalent applications for approval to
market Exenatide LAR outside of the United States, and all amendments and
supplements filed thereto.

1.33   “Nominal Lot” means a Lot containing at least […***…] of Product or such
other minimum quantity of Product as specified in any applicable Purchase Order.

1.34   “OUS Sales” means finished formulated drug product containing Product
commercially sold outside of the United States.

1.35   “Product” means AMYLIN’s exenatide compound with the structure described
in Exhibit A manufactured in accordance with this Agreement.

1.36   “Product Price” shall have the meaning ascribed to it in Paragraph 2.4
hereof.

1.37   “Product Requirements” means all of the requirements set forth,
contained, and referenced in Paragraph 8.1(i)(a – d) of this Agreement.

1.38 “Product Specifications” means the written specifications for Product set
forth in Exhibit B, as amended from time to time pursuant to Paragraph 3.l.

1.39 “Product Validation Lots” means those Lots manufactured under the
Development Agreement for the purpose of validating the manufacturing and
testing activities to ensure that Product is manufactured in accordance with all
Product Requirements and Applicable Laws for use in commercial production of
Exenatide LAR.

 

***Confidential Treatment Requested

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.40   “Purchase Order” shall have the meaning ascribed to it in Paragraph 2.2
hereof.

1.41   “Quality Agreement” means the Quality Agreement dated as of the Effective
Date between AMYLIN, Collaboration Partner, and LONZA containing, identifying,
and outlining the specifications, and certain of the technical and regulatory
terms and conditions, for the manufacture of Product under this Agreement. The
Quality Agreement is incorporated into this Agreement and made a part hereof.
However, it is understood that in the event of any conflict of inconsistency
between the terms of the Quality Agreement and any terms or conditions of this
Agreement, the latter shall prevail.

1.42   “Recall Action” shall have the meaning ascribed to it in Paragraph 4.1
hereof.

1.43   “Third Party” means any person or entity other than LONZA or AMYLIN, or
their respective Affiliates.

1.44   […***…] shall have the meaning ascribed to it in Paragraph 2.9 hereof.

1.45   “Validation Batch Production Records” means the documented procedures
used to produce Product Validation Lots that fully comply with Product
Specifications and Validation Requirements.

1.46   “Validation Requirements” means all processes, procedures, yield
requirements, in-process sampling and analysis, and other actions required to be
completed or performed for the manufacture of all Product Validation Lots in
accordance with Applicable Laws, including, without limitation, any
re-manufacturing and other actions required to bring Product into conformance
with Governmental Agency requirements.

 

***Confidential Treatment Requested

7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.

Purchase and Sale of Product

2.1     LONZA understands and agrees that AMYLIN shall have the right to
manufacture Product itself or have Product manufactured by other manufacturers.

2.2     LONZA agrees to manufacture and supply to AMYLIN the amounts of Product
(subject to the guaranteed minimums set forth below) as ordered by AMYLIN
pursuant to written purchase orders issued hereunder by AMYLIN (“Purchase
Order”), specifying the quantity, Nominal Lot quantity, and delivery date.
AMYLIN shall submit each Purchase Order to LONZA at least […***…] in advance of
the shipment date specified in the Purchase Order and otherwise in accordance
with the requirements hereof. Within […***…] of LONZA’s receipt of a Purchase
Order from AMYLIN, LONZA will provide AMYLIN with a written confirmation receipt
that includes the following information: Batch or Lot number, production start
date, the date the Release Documents will be available to AMYLIN, and the
approximate delivery date (within […***…]) for the Product. AMYLIN shall be
permitted to cancel or revise Purchase Orders anytime before it receives such
written confirmation of receipt from LONZA. In the event AMYLIN cancels a
Purchase Order after receipt of such written confirmation, AMYLIN shall
reimburse LONZA for critical raw materials ordered or obtained that LONZA,
despite its best commercial efforts, cannot utilize for other customers. In the
event that AMYLIN requests a change to a Purchase Order after written
confirmation of receipt, LONZA shall use commercially reasonable efforts to
accommodate such request. Notwithstanding any other provision hereof, except
with respect to Product volumes, delivery dates and shipping instructions, no
term or condition of any Purchase Order issued by AMYLIN, any acknowledgement by
LONZA or any other document of either party that is in any manner additional to,
different from or varies the terms and conditions hereof shall be deemed to be
of any force or effect. LONZA agrees that it will be able to manufacture the
following quantities of Product if ordered by AMYLIN pursuant to this Agreement.
For quantities greater than […***…], LONZA reserves the right to transfer the
entire process to the LONZA Braine or Visp Facility. LONZA will provide
reasonable notice to AMYLIN regarding a transfer of the process.

 

***Confidential Treatment Requested

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

CONTRACT YEAR   

LONZA REQUIRED

CAPACITY IN

[…***…]

2008    […***…] 2009    […***…] 2010    […***…] 2011    […***…] 2012    […***…]
2013    […***…]

2.3     AMYLIN agrees to purchase from LONZA the minimum quantifies of Product
set forth below:

 

***Confidential Treatment Requested

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL

 

CONTRACT YEAR   

LONZA MINIMUM

DELIVERY IN

[…****…]

2008    […***…] 2009    […***…] 2010    […***…] 2011    […***…] 2012    […***…]
2013    […***…]

Notwithstanding the above, AMYLIN shall not be required to purchase Product
under this Agreement in the event that:

(i)     LONZA has not manufactured and delivered all Product Validation Lots
meeting all Product Requirements in accordance with the Development Agreement,

(ii)     LONZA is not an FDA approved commercial supplier of Product or fails to
successfully complete its Pre-Approval Inspection or equivalent non-United
States inspection,

(iii)     the FDA or other applicable Government Agency does not approve the NDA
filed in the United States relative to Product,

(iv)     AMYLIN withdraws the NDA relative to the Product, or

(v)     AMYLIN withdraws the Product from the market. In this case, AMYLIN
undertakes to re-imburse LONZA for all critical raw materials already ordered
for scheduled future productions slots already reserved up to one year from the
date of withdrawal, as well as all unreturnable work in progress which LONZA,
despite best commercial efforts, cannot utilize for other customers.

Should AMYLIN in any Contract Year purchase less than the required minimums set
forth above, AMYLIN shall reimburse to LONZA by the end of the […***…] of the
Contract Year following such shortfall, the difference between the aggregate
price of the quantity of Product AMYLIN is obligated to purchase set forth above
and the aggregate price of the quantity of Product actually ordered to be
delivered in such Contract Year.

 

***Confidential Treatment Requested

10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.4     For each gram of Product supplied hereunder by LONZA, AMYLIN will pay to
LONZA a price […***…] based on the cumulative volume of Product ordered for
delivery during any given Contract Year. The […***…] price to be billed to
AMYLIN for any Lot or other discrete volume of Product shipped to AMYLIN during
any Contract Year will be at the applicable price for Product based on the most
recent […***…] submitted by AMYLIN prior to the shipment by LONZA of any such
amount of Product. All prices are calculated and shall be paid in Swiss Francs
(CHF). Based on the foregoing, AMYLIN will pay to LONZA a […***…] price for
Product (“Product Price”) in accordance with the table below and accordance
delivered in a Contract year.

2.5     In the event the amount of Product delivered by LONZA pursuant to any
purchase order is less than the amount of Product ordered by such purchase
order, LONZA will use its best commercial efforts to supply the amount of
Product ordered but not delivered as soon as is feasible. In the event the
amount of Product manufactured by LONZA pursuant to any purchase order is less
than […***…] greater than the amount of Product ordered by such purchase order,
LONZA shall deliver such additional amounts of Product to AMYLIN as if AMYLIN
had ordered them pursuant to such purchase order. In the event the amount of
Product manufactured by LONZA pursuant to any purchase order is more than
[…***…] greater than the amount of Product ordered by such purchase order, LONZA
shall deliver such additional amounts of Product to AMYLIN as early delivery of
Product ordered by AMYLIN on the next purchase order pursuant to which AMYLIN
has ordered Product. In the event the amount of Product manufactured by LONZA
pursuant to any purchase order is more than […***…] greater than the amount of
Product ordered by such purchase order, LONZA and AMYLIN shall negotiate in good
faith a reasonable resolution.

 

***Confidential Treatment Requested

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[…***…] PER CONTRACT

YEAR

   PRICE […***…] […***…]    […***…] […***…]    […***…] […***…]    […***…]
[…***…]    […***…] […***…]    […***…] […***…]    […***…] […***…]    […***…]

2.6     If, with respect to any given Contract Year, the annual volume
assumptions on which the Product Prices reflected in any one or more invoices
for Product shipped to AMYLIN during such Contract Year are based are incorrect,
then within […***…] after the end of such Contract Year, LONZA will send
corrected invoices to AMYLIN indicating the actual per gram price for Product
shipped during such Contract Year with respect to such invoices based on the
actual volume of Product ordered for delivery during such Contract Year. If, on
the basis of all such corrected invoices with respect to a particular Contract
Year, when considered in the aggregate, the amount paid or payable by AMYLIN for
Product shipped during such Contract Year against invoices previously issued by
LONZA is in excess of the amount payable by AMYLIN pursuant to all such
corrected invoices then LONZA shall, contemporaneous with the delivery of such
corrected invoices and at AMYLIN’s option, give AMYLIN a full refund of the
excess amount or, with respect to any previously issued but as yet unpaid
invoice, issue an appropriate credit equal to the excess amount of any such
invoice. If, on the basis of all such corrected invoices with respect to a
particular Contract Year, when considered in the aggregate, the amount paid or
payable by AMYLIN for Product shipped during such Contract Year against invoices
previously issued by LONZA is less than the amount payable by AMYLIN pursuant to
all such corrected invoices, then AMYLIN shall, within […***…] after the receipt
of such corrected invoices, pay to LONZA the full additional amount due as
reflected on such corrected invoices.

 

***Confidential Treatment Requested

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.7     AMYLIN shall have the right (through any independent agents or
representatives that are reasonably acceptable to LONZA and upon reasonable
advance notice to LONZA), with respect to any Contract Year ending not more than
thirteen […***…] prior to the date of notice requesting an audit, to audit the
books and records of LONZA to determine whether or not the amounts reflected on
any original invoices relevant to any such Contract Year or any corrected
invoices issued by LONZA to AMYLIN in accordance with Paragraph 2.5 set forth
immediately above are accurate. In the event that, as a consequence of any such
audit or examination, AMYLIN reasonably disagrees with any amounts set forth on
original or corrected invoices issued by LONZA, AMYLIN shall inform LONZA in
writing and in reasonable detail of the amounts to be refunded and, unless and
to the extent LONZA disputes the amounts set forth by AMYLIN in any such notice,
LONZA will refund to AMYLIN any such undisputed amounts within […***…] of the
receipt of any such notice from AMYLIN. In the event LONZA does dispute all or
any portion of any refund claimed by AMYLIN, LONZA will so notify AMYLIN within
such […***…] period and the parties will attempt thereafter to resolve such
dispute amicably and, if they cannot do so, may agree to submit the dispute to
binding arbitration or independently pursue any other remedies available to them
to resolve such dispute. AMYLIN shall bear the expense of such audit; provided,
however, that, if such audit reflects overpayments by AMYLIN, which are
undisputed or confirmed as overpayments pursuant to the dispute resolution
procedure referred to in the preceding sentence, in excess of […***…] of the
payments actually due by AMYLIN hereunder for the applicable period, then LONZA
shall reimburse AMYLIN for the reasonable expenses of such audit.

2.8     LONZA shall invoice AMYLIN with a single invoice equal to […***…] of the
campaign price upon start of the production. Then, LONZA shall invoice AMYLIN
with an additional single invoice for the remaining […***…] of the campaign
price upon LONZA release of the Product by LONZA issuance of a COA in accordance
with Section 6. Invoices shall be due within […***…] of submission by LONZA. In
acknowledgement of the current invoicing process of LONZA, AMYLIN receipt and
LONZA submission of the invoice is deemed to occur on the same day. In the event
LONZA modifies its invoicing process, LONZA

 

***Confidential Treatment Requested

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL

 

and AMYLIN will discuss and agree upon the appropriate interpretation and/or
modification of this Section 2.7. LONZA will ship the Product upon AMYLIN’s
release to AMYLIN’s designated shipping address. LONZA’s invoice shall set forth
the total gross and net weight of Product being shipped, the AMYLIN Purchase
Order number and the amount due to LONZA pursuant to the volume assumptions made
in accordance with Paragraph 2.4 hereof. Invoices shall be submitted to
accounts.payable@amylin.com or Accounts Payable Department, Amylin
Pharmaceuticals, Inc., 9360 Towne Centre Drive, San Diego, CA 92121 (or to such
other address as may be designated by AMYLIN in writing).

2.9     Within […***…] days after the Effective Date, AMYLIN shall submit to
LONZA a rolling forecast of Product that AMYLIN in good faith estimates it will
order for delivery from LONZA for the […***…] (as updated on a rolling basis, a
[…***…]). Thereafter, on and as of the […***…], AMYLIN will furnish LONZA with
an updated […***…] indicating AMYLIN’s good faith estimate of the amounts of
Product it expects to order during the next […***…] period. Each […***…] will be
[…***…] for the […***…] only. The remaining […***…] are […***…] and shall be
[…***…]. In all circumstances AMYLIN shall act in good faith and with reasonable
care to submit forecasts for Product which are as accurate as possible under the
circumstances.

2.10     The Product Prices set forth above shall be firm through […***…] (the
“Adjustment Date”). On the […***…] of the Adjustment Date, LONZA may […***…],
including, by way of example, […***…] or, if the same is no longer published, an
index that is substantially similar thereto (or on such basis upon which the
Parties may otherwise agree through the JSD).

2.11   If at any time […***…], then LONZA shall provide AMYLIN […***…]

 

***Confidential Treatment Requested

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3.

Manufacture of Product; Recordkeeping; Regulatory

3.1     (i)     Within […***…] of the Effective Date, the Parties will establish
an Executive Steering Committee to oversee and manage the Manufacture of the
Product at the Lonza Facilities. The Executive Steering Committee will be
comprised of [two] representatives appointed by each of LONZA and AMYLIN.
Membership of this committee will include LONZA’s Vice President, Sales &
Business Development and AMYIN’s Vice President of Operations. Either party may
replace any or all of its representatives at any time upon prior written notice
to the other Party. The Executive Steering Committee will settle disputes that
are unresolved by the Project Managers. If the Executive Steering Committee is
not able to resolve any dispute regarding any issue presented to it, such
dispute shall be resolved in accordance with Article 24 below. The scope and
operation of the Executive Steering Committee will be more fully set forth in
the Joint Services Document.

(ii)     Within […***…] of the Effective Date, each party will appoint a Project
Manager to act as the primary contact for such Party in connection with matters
relating to manufacture of Product. The Project Managers will be responsible for
developing an integrated plan to prepare for and manage manufacture and supply
of Product. A Party may replace its Project Manager at any time and from time to
time by providing written notice of the change to the other Party. The
responsibilities and relationship of the Project Managers will be more fully set
forth in the Joint Services Document.

(iii)     It is understood that AMYLIN is entering into this Agreement and the
Quality Agreement in reliance upon the commitment by LONZA to fully and
adequately staff the Lonza facilities with managers, supervisors, engineers,
technicians, inspectors, and other dedicated personnel necessary, and with
sufficient technical expertise and reasonably acceptable to AMYLIN, to perform
its obligations under this Agreement and the Quality Agreement, including
without limitation the manufacture and quality testing of Product. Without
limiting any other provision of this Agreement or the Quality Agreement, LONZA
shall use its commercial best efforts to provided that such

individuals are available to perform the obligations to be provided by LONZA in
this Agreement and the Quality Agreement.

 

***Confidential Treatment Requested

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3.2     Each party shall notify the other in advance of any proposed changes in
Product Specifications, release testing, stability testing, packaging or
processes in manufacturing of Product under this Agreement. No changes in
Product Specifications, release testing, stability testing, packaging or the
processes used to manufacture Product under this Agreement, except changes
required by government or compendial standards, will be made unless AMYLIN and
LONZA have agreed to such changes in writing prior to adoption of modified
release testing, stability testing, packaging, Product Specifications or process
changes. Any such changes to the Product Specifications, release testing,
stability testing, packaging or processes of manufacturing Product shall be
handled in accordance with the procedures established in the Quality Agreement,
with costs paid as described below:

 (i)     in the event AMYLIN requests any such changes be made, other than
changes requested by any Governmental Agency or required to bring the Facilities
into compliance with Applicable Laws, LONZA shall, to the extent technologically
feasible, accommodate AMYLIN’s requested changes, provided that AMYLIN shall
promptly reimburse LONZA (i.e., upon presentation of an invoice from LONZA with
appropriate supporting documentation) for any actual costs reasonably required
in connection with such changes (provided LONZA has given AMYLIN advance written
notice of the nature of such capital and other costs and provided further that
AMYLIN shall have the right to withdraw any request for a change before
implementation has begun if AMYLIN disagrees with or is unwilling to pay all of
such capital and other costs);

 (ii)     in the event LONZA requests any such changes be made, other than
changes requested by any Governmental Agency or required to bring the Facilities
into compliance with Applicable Laws or to meet Validation Requirements, all
actual costs reasonably required in connection with such changes shall be paid
as mutually agreed by both parties; and

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(iii)     in the event changes are requested by a Governmental Agency or
required to bring the Facilities into compliance with Applicable Laws, or
additional changes, activities, or manufacturing is required to bring the
process into compliance with Applicable Laws, cGMP, Product Specifications, or
other Product Requirements, LONZA shall, to the extent technologically feasible,
accommodate such changes, and all actual costs reasonably required in connection
with such changes shall be paid as mutually agreed by both parties.

3.3     LONZA shall maintain true and accurate books, records, test and
laboratory data, reports and all other information relating to manufacturing
under this Agreement, including without limitation all Validation Production
Batch Records and all information required to be maintained by Applicable Laws.
Such information shall be maintained in accordance with LONZA’s standard
operating procedures for a period of at least […***…] after the term of this
Agreement, or longer if required under Applicable Laws. After such time period
LONZA shall notify AMYLIN prior to destroying such records and, at AMYLIN’s
request and expense, shall provide such records to AMYLIN.

3.4     LONZA shall be responsible for obtaining and maintaining any
establishment licenses or permits required by the FDA, Applicable Laws or
Governmental Agencies that pertain to the manufacturing, handling and storage of
the Product at the Facilities. LONZA hereby grants to AMYLIN and its
Collaboration Partner the right to reference such establishment files for the
purpose of obtaining and maintaining any regulatory approvals.

3.5     LONZA shall advise AMYLIN within […***…] after an agent of any
Governmental Agency visits a facility where manufacturing activity with respect
to Product takes place. In such circumstance, LONZA shall furnish to AMYLIN a
copy of sections of any report issued by such Governmental Agency that relate to
the Product or LONZA’s performance hereunder, if any, within […***…] of receipt
of such report. LONZA shall provide to AMYLIN such notice as is reasonably
practical under the circumstances of any action by a Governmental Agency
resulting from an inspection of the Facility (or Facilities) if such action may
reasonably

be anticipated to affect adversely either LONZA’s ability to perform its
obligations under this Agreement or AMYLIN’s rights hereunder.

 

***Confidential Treatment Requested

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3.6     LONZA shall permit personnel and representatives of AMYLIN and its
Collaboration Partner, upon reasonable advance notice, at reasonable intervals,
and for reasonable duration during regular business hours, to visit the
Facilities or any other relevant LONZA locations to audit compliance with this
Agreement, including but not limited to the Product Specifications, cGMPs and
Applicable Laws; provided, however, that such audits shall be conducted not more
than once in any […***…] period, except that AMYLIN or its Collaboration Partner
shall be entitled to conduct “for cause” audits at any reasonable time and upon
advance notice (i) following the implementation of measures in response to Form
483’s or similar reports delivered by Governmental Agencies to LONZA pertaining
to the manufacture of Product or (ii) if circumstances exist that are reasonably
likely to adversely affect the manufacture of Product or AMYLIN’s rights
hereunder, and AMYLIN first discusses the reasons with LONZA. All such audits by
AMYLIN or its Collaboration Partner shall be conducted in a manner reasonably
calculated not to interfere with LONZA’s business activities and in compliance
with LONZA’s security and safety policies and procedures. All information
obtained by AMYLIN or its Collaboration Partner in any such review (including,
without limitation, the findings and results related thereto but excluding all
Confidential Information of AMYLIN and its Collaboration Partner), shall be
deemed LONZA’s Confidential Information, provided, however, AMYLIN and its
Collaboration Partner shall not be precluded from disclosing such LONZA
Confidential Information to Governmental Agencies to the extent and only to the
extent required by law or for their regulatory filings. LONZA will have the
responsibility to audit its permitted subcontractors and suppliers at reasonable
intervals for compliance with the Product Requirements, CGMPs and Applicable
Laws. AMYLIN shall have the right to confirm audits of subcontractors and
suppliers of LONZA for any Products manufactured under this Agreement during its
audits of LONZA’s facilities.

3.7     LONZA agrees to use its commercially reasonable efforts to assist AMYLIN
and its Collaboration Partner in obtaining regulatory approvals from all
Governmental Agencies with

 

***Confidential Treatment Requested

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL

 

respect to the Product, including FDA approval of the NDA, as well as approvals
from any other government agency which may be required for the marketing of
Product in any country, subject to reimbursement by AMYLIN of all reasonable
costs incurred in connection therewith. LONZA specifically agrees to cooperate
with any inspection by the FDA or other Governmental Agency, including but not
limited to any pre-approval inspection in connection with the NDA. LONZA shall,
on a timely basis, provide AMYLIN and its Collaboration Partner with
documentation, data, and such other information relating to Product that is
reasonably necessary for and relevant to AMYLIN’s or its Collaboration Partner’s
efforts to obtain, maintain, and support regulatory approvals relating to
Product. LONZA shall also provide, upon request by AMYLIN or its Collaboration
Partner, non-proprietary and nonconfidential information concerning its
production processes and quality control procedures with respect to Product.
Without limiting the generality of the foregoing, LONZA agrees to establish and
maintain a Drug Master File (including, […***…] advance notice from AMYLIN a
foreign equivalent of a Drug Master File in those countries reasonably requested
by AMYLIN) for the Product in accordance with the requirements of the FDA and
any other applicable Governmental Agency, and to provide AMYLIN and its
Collaboration Partner with letters of authorization to, and rights to reference,
the Drug Master File and any foreign equivalents thereof. Further, AMYLIN and
its Collaboration Partner shall have the right to review the open Drug Master
File, and all stability data, release testing results, impurity profiles,
facility and equipment data, validation data and all information related to the
validation of analytical method with respect to the Product. LONZA shall update
the Drug Master File and any foreign equivalents thereof in a timely manner to
support any NDA filing. All information regarding all aspects of manufacture of
Product necessary for and/or related to AMYLIN’s and/or its Collaboration
Partner’s regulatory filings shall, at LONZA’s option, either be (i) maintained
by LONZA in a Drug Master File or (ii) provided to AMYLIN or its Collaboration
Partner for inclusion in their respective regulatory filings. During the course
of a Governmental Agency’s review of the NDA, LONZA shall inform AMYLIN and its
Collaboration Partner of any comments (including indication of deficiencies) to
the Drug Master File or any foreign equivalents thereof from any such
Governmental Agencies, and LONZA shall consult with AMYLIN and, in the case of
Governmental Agencies outside of the United States, its Collaboration Partner,
in drafting responses to any such comments.

 

***Confidential Treatment Requested

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3.8     LONZA shall immediately (and in any event within […***…]) advise AMYLIN
of any safety or toxicity problem of which LONZA becomes aware regarding
Product.

3.9     The obligations of LONZA and AMYLIN set forth in this Section 3 are
intended to comply with the Applicable Laws of each country where the Product is
distributed, but only where LONZA has authorized reference of its Drug Master
File for Product. The requirements of this Section 3 shall therefore be
construed and interpreted to comply with all such Applicable Laws, but only
where LONZA has authorized reference of its Drug Master File for Product.

3.10   Any and all release testing methods, Product Specifications, and
stability data provided by AMYLIN or generated from information or data provided
by AMYLIN shall be the Confidential Information of AMYLIN. The parties agree
that AMYLIN shall be the sole and exclusive owner of all right, title and
interest in and to the NDA filed with the FDA and its Collaboration Partner
shall be the sole and exclusive owner of all right, title and interest in and to
the equivalent applications with any other Government Agency outside of the
United States, and that either AMYLIN or its Collaboration Partner shall be the
sole and exclusive owner of any regulatory approvals related to the Product.
LONZA shall assist AMYLIN and its Collaboration Partner in the preparation of
all documents necessary to effectuate AMYLIN’s and its Collaboration Partner’s
rights in each NDA and AMYLIN’s and its Collaboration Partner’s rights to such
regulatory approvals, and agrees to transfer, effect, confirm, perfect, record,
preserve, protect and enforce all rights, title and interests transferred
hereunder, at the reasonable request and expense of AMYLIN.

3.11   AMYLIN shall disclose to LONZA, or provide LONZA with access to, the test
methods specified in the Product Specifications (“AMYLIN Test Methods”) for
LONZA’s use solely to perform its obligations under this Agreement. LONZA
understands and agrees that the AMYLIN Test Methods shall be the sole and
exclusive property and Confidential Information of AMYLIN. Any and all
inventions or discoveries, including without limitation, information,

 

***Confidential Treatment Requested

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL

 

processes, improvements, innovations, suggestions and ideas, whether or not
patentable, conceived or reduced to practice by LONZA, alone or with others,
that are related to any or all AMYLIN Test Methods, shall be owned solely and
exclusively by AMYLIN. The terms “conceived” and “reduced to practice” shall be
given the meaning of those terms as used and interpreted for U.S.C. §102(g).
LONZA will promptly notify AMYLIN of any such invention or discovery.

3.12   LONZA shall promptly notify AMYLIN of any problems, supply or other
situations that are likely to adversely affect the production of any Product, or
its timely delivery to AMYLIN in accordance with the Purchase Order.

3.13   Documents like batch records; master batch records will be provided in
the language of the country LONZA’s respective facility is located in. Any costs
for preparation and/or translations, etc. will be borne by AMYLIN. LONZA will
provide documents already in English at no additional cost. Such documents
include, but are not limited to, Deviation Reports, Change Requests, Validation
protocols and reports for analytical methods, annual product quality review, and
Drug Master File / Data for CMC.

 

4.

Recalls and Similar Actions

4.1     If there is a recall, withdrawal or field correction with respect to, or
any governmental seizure of, any finished formulated drug product containing the
Product (“Recall Action”), which Recall Action is due in part to (i) the failure
of Product manufactured by LONZA to meet any of the Product Requirements, or
(ii) the alleged negligent or intentional wrongful act or omission of LONZA in
connection with the manufacture of Product, then AMYLIN or, in the case of OUS
Sales subject to a Recall Action, Collaboration Partner, will notify LONZA
promptly of the details regarding such Recall Action, including providing copies
of all relevant documentation concerning such Recall Action. LONZA will assist
AMYLIN and its Collaboration Partner in investigating any such Recall Action, if
AMYLIN or its Collaboration Partner so requests, and all regulatory contacts
that are made and all activities concerning such Recall Action will be initiated
and coordinated by AMYLIN or, in the case of OUS Sales subject to a Recall
Action, Collaboration Partner with LONZA’s involvement and assistance, as
reasonably requested by AMYLIN or its Collaboration Partner.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4.2     If any Recall Action occurs which is due in part to (i) the failure of
Product manufactured by LONZA to meet any of the Product Specifications or
Product Requirements, (ii) the failure of LONZA to comply with cGMP requirements
and the requirements of any other Applicable Laws, rules or regulations or
(iii) the negligent or intentional wrongful act or omission of LONZA in
connection with the manufacture of Product, then LONZA shall, to the extent and
only to the extent of its relative responsibility, bear the cost and expense of
any such Recall Action. Therefore, if both LONZA and AMYLIN contribute to the
cause of such a Recall Action, the cost and expense thereof will be […***…]. The
afore-mentioned is not applicable if Product used in finished formulated drug
product has been misused, mistreated and/or improperly stored by AMYLIN and/or
its Collaboration Partner and/or their respective designees.

 

***Confidential Treatment Requested

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL

 

5.

Shipment and Delivery

On or before the delivery date of each shipment of Product LONZA shall deliver
to AMYLIN the Batch Release Documents for each Lot of Product being shipped.
Delivery of the Batch Release Documents by LONZA to AMYLIN shall mean LONZA has
tested and analyzed such Lot of Product to ensure compliance with Product
Specifications as defined in Exhibit B and other Product Requirements and, if
applicable, Validation Requirements. AMYLIN is entitled to rely on the LONZA
Batch Release Documents for all purposes of this Agreement. LONZA shall be
primarily responsible for all such initial testing of Product; provided,
however, AMYLIN shall have the right to subsequent inspection and final
acceptance or rejection of such Product pursuant to the terms of this Agreement.
LONZA shall prepare Product for shipment and subject to the prior approval of
AMYLIN and the terms of the Quality Agreement, arrange for shipment of Product
to the location specified by AMYLIN in its Purchase Order for such Lot. Shipment
terms are F.C.A. LONZA’s Facility (Incoterms 2000). All shipments must be
accompanied by a packing slip which describes the articles, states the purchase
order number and shows the shipment’s designation. LONZA agrees to promptly
forward the original bill of lading or other shipping receipt for each shipment
in accordance with AMYLIN’s instructions. In accordance with AMYLIN’s written
instructions and at AMYLIN’s expense, LONZA will arrange for the shipment of
Product by the carrier designated by AMYLIN and for appropriate shipping
insurance, and LONZA shall ship Product in containers reasonably sufficient for
delivery of Product in accordance with Product Specifications.

 

6.

Acceptance/Rejection of Product

6.1     Not later than […***…] after AMYLIN’s receipt of all LONZA Batch Release
Documents, AMYLIN shall examine the LONZA Batch Release Documents for the
Product’s compliance with the Product Specifications and other warranties set
forth in Section 8. Without AMYLIN’s written notice within such period, it is
deemed that AMYLIN accepts the Product.

 

***Confidential Treatment Requested

23



--------------------------------------------------------------------------------

CONFIDENTIAL

 

If AMYLIN believes that any such shipment does not comply with the Product
Specifications or other warranties, or is otherwise deficient, AMYLIN shall
promptly, but not later than […***…] after receipt of all LONZA Batch Release
Documents, notify LONZA. AMYLIN and LONZA will work together in good faith to
resolve any deviations from any manufacturing processes then in effect and to
issue closed deviation reports for the Product. LONZA will evaluate process
issues and other reasons for the deviations. Notwithstanding anything to the
contrary set forth herein, AMYLIN may reject any shipment of Product (or part
thereof) that does not conform to the Product Specifications or other warranties
in Section 8 (any Product failing to comply with the foregoing a “Defective
Product”). Any such notice of rejection shall be in writing and shall indicate
the reasons for such rejection. Notwithstanding the foregoing, if there is
subsequently found to be a Hidden Defect in any shipment of Product, AMYLIN
shall promptly notify LONZA in writing and AMYLIN and LONZA shall enter into
discussions in good faith as to the handling and disposal of the defective
shipment, having due regard to where responsibility for such defect lies, with
the understanding that LONZA shall be responsible with respect to matters
existing prior to delivery of Product to AMYLIN.

6.2     LONZA shall notify AMYLIN as promptly as reasonably possible, and in any
event within […***…] whether it accepts AMYLIN’s basis for any rejection or in
good faith disagrees with AMYLIN’s determination that certain Product does not
meet the Product Specifications. If no such notice of dispute is received from
LONZA, LONZA shall be deemed to have agreed that the rejection is necessary and
justified. If there is a dispute as to the reasons for rejection of the Product,
such Product shall be submitted to a mutually acceptable third party laboratory.
Such third party shall determine whether such Product meets the Product
Specifications and other warranties set forth in Section 8, and the Parties
agree that such third party’s determination shall be final and determinative.
The party against whom the third party tester rules shall bear all costs of the
third party testing. Whether or not LONZA accepts

 

***Confidential Treatment Requested

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL

 

AMYLIN’s basis for rejection, promptly on receipt of a notice of rejection of
Product, LONZA shall use commercially reasonable best efforts to replace such
rejected Product, at its cost. If the third party tester rules that the lot
meets Product Specifications and the other warranties in Section 8, AMYLIN shall
purchase that lot at the agreed-upon price, irrespective of whether LONZA has
already replaced it. All replacement Product shall be invoiced as well and
AMYLIN is to pay for such product as otherwise provided under the terms of this
Agreement. Upon acceptance by LONZA of AMYLIN’s rejection of Product or
determination by the third party tester that the Product does not meet the
Production Specifications and other warranties in Section 8, AMYLIN shall
promptly return said Product or quality control sample to LONZA, at LONZA’s cost
based on LONZA’s instruction.

 

7.

Term and Termination

7.1     This Agreement shall commence on the Effective Date, and unless earlier
terminated as stated below, will continue for a period of five (5) Contract
Years (“Initial Term”), automatically renewing on an annual basis thereafter for
additional single Contract Year terms.

7.2     This Agreement may be terminated as follows:

  (i)     either party may terminate this Agreement by written notice to the
other party effective immediately (a) upon the institution by such other party
of voluntary proceedings in bankruptcy or insolvency, or (b) sixty (60) days
after the filing of an involuntary petition under any bankruptcy or insolvency
law (unless such petition is dismissed or set aside within such 60-day period)
against the other party, or (c) sixty (60) days after the appointment of a
receiver or trustee for the assets of business of the other party (unless such
appointment is dismissed or set aside within such 60-day period);

(ii)     if either party shall have committed a material breach and such
material breach remains uncured and continues for a period of thirty (30) days
following receipt of notice thereof by the non-breaching party, the
non-breaching party may terminate this Agreement immediately upon additional
written notice given on or after the expiration of such thirty (30)-day period;
or

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(iii)     AMYLIN may terminate this Agreement at any time by giving LONZA at
least thirty (30) days written notice in each of the following situations:

 

  (a)

upon notice by the FDA or other applicable Government Agency that LONZA is not
an approved commercial supplier of Product, or failure of LONZA to successfully
complete its Pre-Approval Inspection or equivalent non-United States inspection.

 

  (b)

upon notification by the FDA or other applicable Government Agency that it will
not approve the NDA filed in the United States relative to Product,

 

  (c)

upon withdrawal by AMYLIN of the NDA relative to the Product,

 

  (d)

upon AMYLIN’s withdrawal of the Product from the market, or

In reference to 7.2. (iii) subsections (c) and (d) immediately above, AMYLIN
undertakes to re-imburse LONZA for all critical raw materials already ordered
and for all future productions slots already reserved up to one year, all
unreturnable WIP which LONZA, despite best commercial efforts, cannot utilize
for other customers.

 

  (e)

in the event of a Force Majeure event preventing or impairing LONZA’s
performance hereunder which event has existed for at least one hundred eighty
(180) continuous days;

(iv)     AMYLIN may terminate this Agreement, in its sole discretion, at any
time following the Initial Term, without cause, by providing at least ninety
(90) days prior written notice to LONZA; or

(v)     either party may terminate this Agreement, effective as of the end of
the Initial Term or any Contract Year renewal term following the Initial Term,
by providing written notice to the other party hereunder at least eighteen
(18) calendar months prior to the effective date of such termination, which
notice may be sent at any time on or after the fourth (4th) Contract Year of
this Agreement.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL

 

The parties acknowledge that the Collaboration Partner shall have the right, but
not the obligation, to cure a breach of any material provision of this Agreement
by AMYLIN if AMYLIN does not do so.

7.3     Termination or expiration of this Agreement through any means or for any
reason shall not relieve the parties of any obligation accruing prior thereto
and shall be without prejudice to the rights and remedies of any party with
respect to any antecedent breach of any of the provisions of this Agreement. The
representations and warranties of the parties, which by their terms have effect
after termination or expiration hereof, and the parties’ confidentiality and
indemnification obligations, as well as this Paragraph 7.3, shall survive
termination or expiration of this Agreement.

7.4     In the event this Agreement is terminated by AMYLIN pursuant to
Section 7.2(i) or 7.2(ii) or 7.2(iii)(a) or 7.2(iii)(e), then LONZA shall
provide reasonable assistance to AMYLIN, at LONZA’s expense, to implement the
transfer of manufacturing and testing responsibility for Product to AMYLIN or
its designee. Such reasonable assistance shall include all processes,
procedures, know-how and data required to perform all aspects of the site
transfer as defined by the FDA or ICH guidelines, including assistance of LONZA
personnel in compiling and transferring this information.

7.5     Should manufacturing and testing responsibility for Product be
transferred to AMYLIN or its designee for any other reason than set forth in
Section 7.4, the parties hereto shall enter into good-faith negotiations in
relation the AMYLIN’s continued use of LONZA Technology, for which AMYLIN shall
owe a commercially reasonable royalty fee to LONZA.

7.6     Each party shall notify the other party promptly of any Invention. All
Inventions shall be owned by the party who made the respective Invention.

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (a)

AMYLIN hereby grants to LONZA a perpetual, fully paid royalty free worldwide
license, with the right to grant sublicenses, to all Inventions made by AMYLIN,
for use with compounds other than Product.

 

  (b)

LONZA hereby grants to AMYLIN a perpetual, fully paid royalty free worldwide
license, with the right to grant sublicenses, to all Inventions made by LONZA,
for use with any compound.

 

8.

Warranties

8.1     LONZA represents, warrants, and covenants that

 

  (i)

upon delivery to AMYLIN, all Product shall:

a)     meet all Product Specifications at the time of delivery and shall have
been manufactured, packaged and stored at the Facilities in accordance with the
Product Specifications,

b)     be manufactured in accordance with all applicable requirements of the
FDCA (including but not limited to cGMPs) and all other Applicable Laws, and be
free from any Contaminants,

c)     not be adulterated within the meaning of the FDCA or any Applicable Laws
in which the definition of adulteration is substantially the same as in the FDCA
(as such Applicable Laws are constituted and effective at the time of delivery),
and will not be an article which may not, under the FDCA or any other Applicable
Laws, be introduced into interstate commerce,

d)     be manufactured using starting materials that are certified to be free of
any TSE/BSE (transmittable spongiform encephalitis/bovine spongiform
encephalitis) and originate from sources that are not of human, bovine, or
ruminant animal tissue,

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL

 

e)     be in undamaged containers, and

f)     be free and clear of any lien or encumbrance.

(ii)     shall conform to the LONZA Batch Release Documents associated with the
Product;

(iii)     the records maintained by LONZA will reflect in all material respects
the processes and procedures followed by it in manufacturing Product;

(iv)     to the best of LONZA’s knowledge as of the Effective Date, the use of
the LONZA Technology in connection herewith will not infringe any third party
patent or other known intellectual property rights of any Third Party as such
rights currently exist; provided, however, LONZA’s warranty does not extend to
purported or affirmed infringement of any patent issuing on […***…] and/or any
divisional, continuation or corresponding patent filing thereto. Both parties
agree to jointly undertake, […***…].

 

***Confidential Treatment Requested

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(v)     all Product delivered shall be received by AMYLIN no later than either
(a) […***…] after the date of its actual manufacture if the applicable use
period of such Product is […***…], or (b) […***…] after the date of its actual
manufacture if the applicable use period of such Product is […***…] or more;

(vi)     LONZA and its employees, agents and affiliates have never been
debarred, or convicted of a crime for which a person can be debarred, under
subsection (a) or (b) of 21 U.S.C. §335a, and LONZA agrees that it does not now
and will not in the future use in any capacity the services of any person
debarred under subsection (a) or (b) of 21 U.S.C. §335a. If during the term of
this Agreement, LONZA or any other person performing services hereunder becomes
debarred or disqualified, or receives notice of an action or threat of an action
with respect to debarment or disqualification, LONZA shall immediately notify
AMYLIN; and

8.2     AMYLIN represents, warrants, and covenants that:

(i)     to the best of its knowledge and belief, AMYLIN has and shall at all
times throughout the term of the Agreement have the right to supply the compound
to LONZA and the necessary rights to licence or permit LONZA to use the same for
the services hereunder.

(ii)     to the best of its knowledge and belief, the manufacture by LONZA of
the Product, will not infringe any intellectual property rights of any third
party.

(iii)     it will promptly notify LONZA in writing if AMYLIN receives or is
notified of a claim from a third party that the Product or that the manufacture
by LONZA thereof infringes any intellectual property rights of such third party.

 

***Confidential Treatment Requested

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL

 

8.3     EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, LONZA MAKES NO OTHER
WARRANTIES, EXPRESSED OR IMPLIED, WITH RESPECT TO PRODUCT OR ITS PERFORMANCE
HEREUNDER, AND ALL OTHER WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE ARE HEREBY DISCLAIMED BY LONZA.

8.4     EXCEPT FOR ANY DAMAGES AWARDED OR PAID TO A THIRD PARTY PURSUANT TO THE
PROVISIONS OF PARAGRAPH 9, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO ANY PARTY
OR PERSON FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES OF ANY NATURE WHATSOEVER, INCLUDING WITHOUT LIMITATION LOSS OF PROFITS
OR BUSINESS INTERRUPTION, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND
EVEN IF, UNDER ANY PARTICULAR SET OF CIRCUMSTANCES, SUCH DAMAGES ARE REASONABLY
FORESEEABLE. THIS PARAGRAPH SHALL NOT BE CONSTRUED TO LIMIT A PARTY’S RIGHT TO
SEEK ANY AVAILABLE REMEDIES FOR BREACH OF CONFIDENTIALITY AND NON-USE
OBLIGATIONS.

 

9.

Indemnification

9.1     AMYLIN shall defend, indemnify, and hold LONZA and its Affiliates and
its and their directors, officers, shareholders, insurers, employees, and agents
(“LONZA Indemnitees”) harmless against any liability, judgment, demand, action,
suit, loss, damage, cost or other expense, including reasonable attorney’s fees
(“Damages”), resulting from any Third Party claims made or proceedings brought
against a LONZA Indemnitee to the extent that such liability arises from
(i) AMYLIN’s negligence or willful act or omission regarding Product supplied
under this Agreement, (ii) AMYLIN’s breach of any warranty or provision of this
Agreement, (iii) AMYLIN’s violation of any Applicable Laws, rules or regulations
and (iv) the manufacture (other than the manufacture of Product by LONZA under
this Agreement) , sale, promotion, distribution or use of any product containing
Product supplied under this Agreement by or on behalf of AMYLIN, including all
product liability claims or proceedings; provided,

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL

 

however, that AMYLIN shall have no liability under this Paragraph 9.1 with
respect to any Damages to the extent arising from matters as to which LONZA has
the obligation to indemnify pursuant to Paragraph 9.2 set forth immediately
below.

9.2     LONZA shall defend, indemnify, and hold AMYLIN and its Collaboration
Partner and their respective Affiliates and its and their directors, officers,
shareholders, insurers, employees, and agents (“AMYLIN Indemnitees”) harmless
against any damages resulting from any Third Party claims made or proceedings
brought against an AMYLIN Indemnitee to the extent that such liability arises
from (i) LONZA’s negligence or willful act or omission regarding the Product,
(ii) LONZA’s breach of any warranty or provision of this Agreement, or
(iii) LONZA’s violation of any Applicable Laws, rules or regulation.

 

9.3

Procedures.

9.3.1     A party (the “Indemnified Party”) that intends to claim
indemnification under this Section shall promptly notify the other party (the
“Indemnifying Party”) in writing of any claim of a Third Party which may
reasonably be expected to result in a claim for Damages (“Damage Claim”) by the
Indemnified Party. Notice by the Indemnified Party to the Indemnifying Party
shall include a copy of the Third Party claim. An Indemnifying Party shall have
the right to direct the defense, compromise or settlement of such claim with
counsel selected by it, provided the Indemnifying Party gives written notice to
the Indemnified Party of its election to do so within twenty (20) days after
receipt of notice in accordance with the preceding sentence. If the Indemnifying
Party fails to so notify the Indemnified Party of its election to defend any
such Third Party claim, the Indemnified Party will (upon further notice to the
Indemnifying Party) have the right to undertake the defense, compromise or
settlement of such claim on behalf of and for the account and expense of the
Indemnifying Party, subject to the right of the Indemnifying Party to assume the
defense of such claim at any time prior to settlement, compromise or final
determination thereof if and only if such assumption would not prejudice the
defense of such claim or the rights of the Indemnified Party.

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL

 

9.3.2     In the event an Indemnifying Party has assumed the defense of any such
claim, the Indemnified Party shall nonetheless have the right to select its own
counsel and participate in the defense of such claim at and for its own expense
and account. Where the Indemnifying Party has assumed defense of any Damage
Claim, the Indemnified Party and its counsel, if retained, shall consult and
cooperate with counsel for the Indemnifying Party in defending against any such
Third Party claim. Such cooperation shall include, without limitation, providing
documents, making employees available for interviews, depositions and testimony
and consultation on technical matters.

9.3.3     An Indemnifying Party shall not under any circumstances, without the
written consent of the Indemnified Party, settle or compromise any claim or
consent to the entry of any judgment which might in any material way prejudice
or adversely affect the Indemnified Party or its continued business activities
and which does not include as an unconditional term thereof the giving by the
claimant or the plaintiff to the Indemnified Party a release from all liability
in respect of such claim, in form and substance reasonably satisfactory to the
Indemnified Party.

9.3.4     Notwithstanding anything to the contrary contained herein, with
respect to a Third Party claim that can be settled by the payment of money, if a
Third Party claim is made which the Third Party is unequivocally willing to
settle but an Indemnified Party elects not to settle, then the Indemnifying
Party shall not be liable hereunder, with respect to any Damage Claim arising
from such Third Party claim, for more than the amount which such Third Party at
any time unequivocally agrees in writing to accept in payment or compromise of
the claim plus any related costs and expenses incurred by the Indemnified Party
as of the date of such offer of settlement.

9.3.5     All Damage Claims for indemnification hereunder shall be made in a
written notice setting forth, with particularity, the nature of the claim for
which indemnification is sought. The parties agree that no Damage Claim for
indemnification shall be made hereunder unless the party requesting
indemnification shall have a good faith belief that it is entitled to
indemnification hereunder.

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL

 

10.

Confidential Information

10.1     Any and all knowledge, know-how, practices, specifications, methods,
release testing methods, stability data, processes or other confidential or
proprietary information of LONZA, or AMYLIN and its Collaboration Partner
(hereinafter referred to as “Confidential Information”) disclosed orally, by
means of inspection or submitted in writing or in other tangible form by the
disclosing party to the receiving party shall be deemed to be confidential and
shall be received and maintained in strict confidence and shall not be disclosed
to any Third Party without the prior written consent of the disclosing party.
The recipient shall not use said Confidential Information for any purpose other
than to facilitate the recipient’s performance under this Agreement, and the
disclosing party’s Confidential Information shall at all times be and remain the
sole and exclusive property of the disclosing party. The recipient may disclose
Confidential Information to employees and/or consultants requiring access
thereto for the purposes of this Agreement, and in the case of AMYLIN, to its
Collaboration Partner; provided, however, that prior to making any such
disclosures, Collaboration Partner and each such employee and consultant shall
be apprised of the duty and obligation to maintain Confidential Information in
confidence and not to use such information for any purpose other than in
accordance with the terms and conditions of this Agreement. In any event, the
recipient of any Confidential Information shall be fully responsible for the
improper disclosure or use of the Confidential Information by anyone to whom
such Confidential Information is disclosed by the recipient. Each party shall
take all steps reasonably necessary to assure that the Confidential Information
received will be maintained in confidence by such party, including taking such
steps as it normally takes to prevent the disclosure of its own proprietary and
confidential information of like character.

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL

 

10.2     The nondisclosure and non-use obligations of Paragraph 10.1 above shall
not apply to Confidential Information which:

(i)     is publicly known prior to disclosure or, subsequent to disclosure
hereunder, has become publicly known and the recipient can demonstrate became
publicly known without fault on the part of the receiving party,

(ii)     the recipient can demonstrate was otherwise known by the receiving
party prior to disclosure hereunder or was generated for the receiving party by
persons who have not had access to or knowledge of the Confidential Information,
or

(iii)    the recipient party can demonstrate was received by the receiving party
at any time from a source other than the disclosing party or its agents,
lawfully having possession of such information and under no obligation of
confidentiality with respect to such information.

Notwithstanding Paragraph 10.1, the recipient party may disclose Confidential
Information of the disclosing party, without violating the obligations of this
Agreement, to the extent the disclosure is required by a valid order of a court
or other governmental body having jurisdiction, by any Governmental Agency or by
Applicable Laws; provided that, the recipient party gives reasonable prior
written notice to the disclosing party of such required disclosure and
cooperates with the disclosing party in obtaining, a protective order preventing
or limiting the disclosure and/or requiring that the Confidential Information so
disclosed be used only for the purposes for which the law or regulation
requires, or for which the order was issued.

10.3     The obligations of this Article 10 shall be in effect during the term
of this Agreement and for a period of five (5) years from the expiration or any
earlier termination of this Agreement.

10.4     The parties hereto acknowledge and agree that any breach by either of
them of the obligations set forth in this Article 10 may cause the other party
irreparable damage of a type that cannot be adequately compensated by monetary
damages and, therefore, in the event of such breach, the non-defaulting party
shall have the right to seek an injunction or other appropriate equitable relief
(without the requirement of posting a bond or any other financial assurance), in
addition to any other remedies at law the non-defaulting party may have.

 

35



--------------------------------------------------------------------------------

CONFIDENTIAL

 

11.

Force Majeure

If the performance by either party of any obligation under this Agreement is
prevented or impaired by an event of “Force Majeure”, such party shall be
excused from performance so long as such event continues to prevent or impair
performance, provided the party claiming such excuse shall have promptly
notified the other party of the existence, nature, expected duration and other
significant details of such event and shall at all times use diligent and
commercially reasonable efforts to resume performance. If either party
anticipates that a Force Majeure event may occur, that party shall notify the
other immediately and explain the nature, significant details and expected
duration thereof. The party affected by an event of Force Majeure will advise
the other from time to time as to its progress in remedying the situation and as
to the time when the affected party expects to resume its performance of its
obligations. Additionally, the party affected by an event of Force Majeure shall
notify the other party of the expiration of any event of Force Majeure as soon
as the affected party knows the date thereof. For purposes hereof, an event of
“Force Majeure” shall mean an event beyond the reasonable control of a party
including, but not limited to, fire, flood, sabotage, shipwreck, embargo, acts
of terrorism, explosion, accident, riot, act of governmental authority, acts of
God, acts of war, and unusually severe weather; provided that, LONZA’s capacity
constraints shall not be considered an event of Force Majeure hereunder.
Notwithstanding the occurrence of a Force Majeure event, if LONZA shall be
unable to supply during any Contract Year any Product ordered by AMYLIN that is
not in excess of the LONZA required capacity set forth in Section 2.2, AMYLIN
and LONZA will consult with each other to determine what measures may reasonably
be taken to solve the supply problem. Notwithstanding the foregoing, if LONZA
undergoes a Force Majeure event that results in LONZA failing to manufacture
Product pursuant to any Purchase Order under this Agreement, the volume of any
Product purchased by AMYLIN from alternate Third-Party suppliers during the
duration of the Force Majeure event shall be applied towards the minimum
purchase amounts in Paragraph 2.3 above for the applicable Contract Year.

 

36



--------------------------------------------------------------------------------

CONFIDENTIAL

 

12.

Insurance

During the term of this Agreement both parties will, each for their respective
liability, secure and maintain a comprehensive general liability insurance
policy providing sufficient coverage for personal injury (including as a result
of product liability) and property damage, at the level as is usual and
customary in the pharmaceutical industry. A certificate with regard to said
policy will be furnished to the other party upon request.

 

13.

Notices

All notices, requests, demands and other communications required or permitted to
be given hereunder will be in writing and will be deemed to have been given
(a) when received, if delivered in person, or (b) when sent, if sent by
facsimile with receipt confirmed, if also confirmed in writing by a nationally
recognized express delivery service, or (c) three (3) business days following
the mailing thereof, if mailed by certified first class mail, postage prepaid,
return receipt requested, or (d) when delivered if sent by a nationally
recognized express courier service, in any such case as follows:

 

If to AMYLIN:      Amylin Ohio L.L.C.      c/o Amylin Pharmaceuticals, Inc.     
9360 Towne Centre Drive      San Diego, California 92121      Attn: Marie Berry,
     Director, Supply Agreements and Purchasing      Fax No.: +1 (858) 552-2212
With a copy to:      Amylin Pharmaceuticals, Inc.      9360 Towne Centre Drive
     San Diego, California 92121      Attn: General Counsel      Fax No.: +1
(858) 552-1936 If to LONZA:      Lonza Ltd      Attn.: D. Oehlers     
Muenchensteinerstrasse 38      CH-4002 Basel     

Switzerland

Fax No.: +41 61 316 9540

 

37



--------------------------------------------------------------------------------

CONFIDENTIAL

 

With a copy to:      Lonza Ltd      Attn.: Legal Department     
Muenchensteinerstrasse 38      CH-4002 Basel      Switzerland      Fax No.: +41
61 316 8314

If a party changes its address, written notice shall be given promptly to the
other party of the new address.

 

14.

Binding Effect

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective permitted assigns and successors in
interest. Collaboration Partner is an intended Third Party beneficiary of this
Agreement.

 

15.

Independent Contractor

In all matters relating to this Agreement, LONZA shall be acting as an
independent contractor and not as an employee of AMYLIN.

 

16.

Assignment

Neither party shall assign this Agreement or any part thereof without the prior
written consent of the other party; provided, however, that either party,
without such consent, may assign or transfer the same: (i) in connection with
the transfer or sale of substantially its entire business to which this
Agreement pertains or in the event of its merger or consolidation with another
company, or (ii) to an Affiliate, provided that such party guarantees the
performance of the Affiliate to which the Agreement is assigned; and provided
further that AMYLIN may assign this Agreement to Collaboration Partner without
the prior written consent of LONZA. Any

 

38



--------------------------------------------------------------------------------

CONFIDENTIAL

 

permitted assignee shall assume all obligations of its assignor under this
Agreement. No assignment shall relieve any party of responsibility for the
performance of any accrued obligation which such party then has hereunder. LONZA
shall not subcontract the manufacture of Product or any other activity under
this Agreement without the prior express written consent of AMYLIN.

 

17.

Entire Agreement

This Agreement sets forth the entire agreement between AMYLIN and LONZA with
respect to its subject matter, and fully supersedes any and all prior and
contemporaneous agreements or understandings pertaining to the subject matter
hereof.

 

18.

Severability

A determination that any portion of this Agreement is unenforceable or invalid
shall not affect the enforceability or validity of any of the remaining portions
hereof or of this Agreement as a whole, unless such unenforceability or
invalidity goes to the essence of the agreement between the parties, in which
case this Agreement shall be and become null and void as and from the date of
such unenforceability or invalidity. In the event that any part of any of the
covenants, sections or provisions herein may be determined by a court of law or
equity to be overly broad or against applicable precedent or public policy,
thereby making such covenants, sections or provisions invalid or unenforceable,
and such determination does not go to the essence of this Agreement for either
one of the parties hereto, then the parties shall attempt to reach agreement
with respect to a valid and enforceable substitute for the deleted provisions,
which shall be as close in its intent and effect as possible to the deleted
portions.

 

19.

Waiver - Modification of Agreement

No waiver or modification of any of the terms of this Agreement shall be valid
unless in writing and signed by authorized representatives of both parties
hereto. No course of dealing or usage of trade shall be applicable unless
expressly incorporated in this Agreement. Failure by

 

39



--------------------------------------------------------------------------------

CONFIDENTIAL

 

either party on any occasion to enforce any rights under this Agreement shall
not be construed as a waiver of such rights nor shall a waiver by either party
in one or more instances be construed as constituting a continuing waiver or as
a waiver in other instances.

 

20.

Publicity

In the absence of specific agreement between the parties, neither party shall
originate any publicity, news release or other public announcement, written or
oral, whether to the public press, to stockholders or otherwise relating to this
Agreement or to performance hereunder, save only such announcement as in the
opinion of legal counsel to the party making such announcement is required by
law to be made.

 

21.

Exhibits

All Exhibits referenced herein are hereby made a part of this Agreement.

 

22.

Counterparts

This Agreement may be executed in any number of separate counterparts, each of
which shall be deemed to be an original, but which together shall constitute one
and the same instrument.

 

23.

Headings

The parties agree that the section and article headings are inserted only for
ease of reference, shall not be construed as part of this Agreement, and shall
have no effect upon the construction or interpretation of any part hereof.

 

24.

Governing Law

This Agreement shall be construed and enforced in accordance with the laws of
the State of New York, without reference to its conflict of laws principles that
might apply the law of another

 

40



--------------------------------------------------------------------------------

CONFIDENTIAL

 

jurisdiction. Any dispute which may arise between the parties in relation to
this Agreement shall be settled amicably between the parties. If, contrary to
expectation, no amicable settlement can be reached, both parties hereto agree to
settle the dispute by arbitration in accordance with the rules and regulations
of the International Chamber of Commerce (ICC). The number of arbitrators shall
be 3 (three), the seat of the arbitration shall be in New York, New York, USA,
and the language that the proceedings are held in shall be English. The decision
or award rendered by the arbitrator shall be final and non-appealable, and
judgment may be entered upon it in any court of competent jurisdiction.

25.     LONZA acknowledges that AMYLIN is collaborating with Collaboration
Partner in the commercialization of Product, and that the expenses of this
Agreement are being jointly shared by AMYLIN and Collaboration Partner.
Accordingly, LONZA acknowledges that Collaboration Partner shall be deemed to
have joint ownership with AMYLIN of any intellectual property held or acquired
by AMYLIN pursuant to this Agreement. AMYLIN acknowledges that nothing in this
Article 26 shall affect any of the obligations of AMYLIN to LONZA hereunder,
including without limitation payment obligations pursuant to this Agreement.

26.     LONZA LTD and LONZA SALES LTD each shall be jointly and severally
responsible and liable for any and all obligations of LONZA under this
Agreement, including without any limitation, any payment obligations.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

LONZA SALES LTD

      AMYLIN PHARMACEUTICALS, INC. By:   

/s/ Uwe Böhlke / Joseph Pont

      By:   

/s/ Paul Marshall

Name:   

Uwe Böhlke / Joseph Pont

      Name:   

Paul Marshall

Title:   

Head of LES / Head Sales & BD

      Title:   

Vice President, Operations

 

41



--------------------------------------------------------------------------------

CONFIDENTIAL

 

LONZA LTD

By:   

/s/ Uwe Böhlke / Joseph Pont

         Name:   

Uwe Böhlke / Joseph Pont

         Title:   

Head of LES / Head Sales & BD

        

 

42



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT A

STRUCTURE OF EXENATIDE COMPOUND

[…***… ]

[…***… ]

[…***… ]

[…***… ]

[…***… ]

[…***… ]

[…***… ]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT B

PRODUCT SPECIFICATIONS

[Exhibit B to follow]

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[…***…]

 

***Confidential Treatment Requested

2



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

CONFIDENTIAL

FIRST AMENDMENT TO

EXENATIDE SUPPLY AGREEMENT

This FIRST AMENDMENT TO EXENATIDE SUPPLY AGREEMENT (the “First Amendment”) is
entered into as of April 22, 2009 (the “First Amendment Effective Date”) by and
between Amylin Ohio LLC. (“AMYLIN”), having a principal place of business at
8814 Trade Port Drive, Westchester, Ohio 45071, USA, and Lonza Ltd and Lonza
Sales Ltd (collectively “LONZA”), having both their principal place of business
at Münchensteinerstrasse 38, CH-4002 Basel, Switzerland.

WHEREAS, AMYLIN and LONZA are parties to that certain Exenatide Supply
Agreement, effective July 31, 2007 (the “Agreement”); and

WHEREAS, AMYLIN and LONZA wish to amend the Agreement in the manner set forth
herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties agree as follows:

 

1.

Definitions.

1.1     Defined Terms. All capitalized terms used but not otherwise defined
herein shall have the meanings given such terms in the Agreement.

1.2     Amendment to Definition of […***…]. Paragraph 1.44 of the Agreement is
hereby amended and restated in its entirety as follows:

“1.44 “[…***…]” shall have the meaning ascribed to it in Paragraph 2.9 hereof.”

***Confidential Treatment Requested

 

1.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.

Amendment to Provisions Regarding Purchase and Sale of Product.

2.1     Amendment to Purchase Order Procedures. Paragraph 2.2 of the Agreement
is hereby amended and restated in its entirety as follows:

“2.2     LONZA agrees to manufacture and supply to AMYLIN the amounts of Product
(subject to the minimum percentage of AMYLIN’s total annual requirements of
Product as set forth in Paragraph 2.3 below) as ordered by AMYLIN pursuant to
written purchase orders issued hereunder by AMYLIN (“Purchase Order”),
specifying the quantity, Nominal Lot quantity, and delivery date. The weight of
Product shall be determined according to net peptide weight (“NPW”). AMYLIN
shall submit each Purchase Order to LONZA at least […***…] in advance of the
shipment date specified in the Purchase Order and otherwise in accordance with
the requirements hereof; provided that for the manufacturing campaign using
fragments already produced as of April 1, 2009 resuming production in 2010,
AMYLIN shall submit the Purchase Order to LONZA […***…] in advance of the
shipment date specified in such Purchase Order. Within […***…] of LONZA’s
receipt of a Purchase Order from AMYLIN, LONZA will provide AMYLIN with a
written confirmation receipt that includes the following information: Batch or
Lot number, production start date, the date the Release Documents will be
available to AMYLIN, and the approximate delivery date (within […***…]) for the
Product. AMYLIN shall be permitted to cancel or revise Purchase Orders anytime
before it receives such written confirmation of receipt from LONZA. In the event
AMYLIN cancels a Purchase Order after receipt of such written confirmation,
AMYLIN shall reimburse LONZA for critical raw materials ordered or obtained that
LONZA, despite its best commercial efforts, cannot utilize for other customers.
In the event that AMYLIN requests a change to a Purchase Order after written
confirmation of receipt, LONZA shall use commercially reasonable efforts to
accommodate such request. Notwithstanding any other provision hereof, except

 

 

***Confidential Treatment Requested

2.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

with respect to Product volumes, delivery dates and shipping instructions, no
term or condition of any Purchase Order issued by AMYLIN, any acknowledgement by
LONZA or any other document of either party that is in any manner additional to,
different from or varies the terms and conditions hereof shall be deemed to be
of any force or effect. LONZA agrees that it will be able to manufacture at
least […***…] of Product per […***…] at its Facility in Braine if ordered by
AMYLIN pursuant to this Agreement. For annual quantities greater than […***…],
LONZA reserves the right to transfer the process to the LONZA Visp Facility.
LONZA will provide reasonable notice to AMYLIN regarding a transfer of the
process. The parties will engage in discussions if capacity above […***…] of
Product per year is required.

2.2     Amendment to Purchase Obligations. Paragraph 2.3 of the Agreement is
hereby amended and restated in its entirety as follows:

“2.3 AMYLIN agrees to purchase from LONZA quantities of Product equal to at
least the percentage set forth below of AMYLIN’s total annual requirements of
Product for all exenatide other than Byetta® (except as noted in the footnote to
the below table):

 

CONTRACT YEAR   

PERCENTAGE OF

AMYLIN’S ANNUAL

PRODUCT REQUIREMENTS (1)

2009    […***…] 2010    […***…] 2011    […***…] 2012    […***…] 2013    […***…]
2014    […***…] 2015    […***…]

 

***Confidential Treatment Requested

3.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(1)     For Contract Years 2010 through and including 2012, AMYLIN’s total
annual Product requirements exclude all quantities of Product […***…].

Notwithstanding the above, AMYLIN shall not be required to purchase Product
under this Agreement in the event that:

(i)     LONZA has not manufactured and delivered all Product Validation Lots
meeting all Product Requirements in accordance with the Development Agreement,

(ii)     LONZA is not an FDA approved commercial supplier of Product or fails to
successfully complete its Pre-Approval Inspection or equivalent non-United
States inspection,

(iii)     the FDA or other applicable Government Agency does not approve the NDA
filed in the United States relative to Product,

(iv)     AMYLIN withdraws the NDA relative to the Product, or

(v)     AMYLIN withdraws the Product from the market. In this case, AMYLIN
undertakes to re-imburse LONZA for all critical raw materials already ordered
for scheduled future productions slots already reserved up to one year from the
date of withdrawal, as well as all unreturnable work in progress which LONZA,
despite best commercial efforts, cannot utilize for other customers.

The obligations set forth in this Paragraph 2.3 are subject to delivery of
Product in accordance with the following criteria (“Performance Criteria”):

(a)     Upon the delivery date specified in the applicable Purchase Order plus
or minus […***…];

 

***Confidential Treatment Requested

4.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b)     In the quantity specified in the applicable Purchase Order plus or minus
[…***…] of such quantity (with such variance to be re-evaluated after […***…]);
and

(c)     Meets all Product Requirements, the quality criteria specified in the
Quality Agreement and other requirements of Paragraph 5.

The Executive Steering Committee will assess compliance with the Performance
Criteria on a regular basis and, in the event of non-compliance, monitor plans
to re-establish compliance. The parties will, through the Executive Steering
Committee, discuss how to resolve difficult issues relating to compliance with
the Performance Criteria. Any failure to comply with the Performance Criteria is
expected to be corrected within no more than a […***…] duration. If
non-compliance with the Performance Criteria persists beyond a […***…] duration,
the parties will discuss corrective measures and AMYLIN will have the right to
reduce the percentage of AMYLIN’s annual Product requirements allocated to LONZA
under this Agreement to a level determined by AMYLIN. If AMYLIN does not
purchase at least the percentage of AMYLIN’s total annual requirements of
Product specified above due to any failure to deliver Product in accordance with
the Performance Criteria, it will not be deemed a breach of this Paragraph 2.3
or any other provision of this Agreement.

LONZA shall have the right, upon reasonable advance notice to AMYLIN, to have an
independent Third Party reasonably acceptable to AMYLIN audit the books and
records of AMYLIN with respect to any Contract Year ending not more than […***…]
prior to the date of notice requesting an audit to confirm through its review of
forecasts, contracts, purchase orders, invoices and other documentation
reasonably related to Product purchases that AMYLIN has complied with its
obligations under this Paragraph 2.3.

 

***Confidential Treatment Requested

5.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Should AMYLIN in any Contract Year purchase less than the required minimum
percentage of AMYLIN’s annual Product requirements set forth above (unless due
to any failure to deliver Product in accordance with the Performance Criteria),
AMYLIN will make up any shortage as soon as practicable following discovery of
such shortage.”

2.3     Amendment to Product Price. Paragraph 2.4 of the Agreement is hereby
amended and restated in its entirety as follows:

“2.4 For each […***…] of Product supplied hereunder by LONZA, AMYLIN will pay to
LONZA a price […***…] based on the cumulative volume of Product ordered for
delivery during any given Contract Year. The […***…] price to be billed to
AMYLIN for any Lot or other discrete volume of Product shipped to AMYLIN during
any Contract Year will be at the applicable price for Product based on the most
recent […***…] submitted by AMYLIN prior to the shipment by LONZA of any such
amount of Product. All prices are calculated and shall be paid in Swiss Francs
(CHF). Based on the foregoing, AMYLIN will pay to LONZA a […***…] price for
Product (“Product Price”) in accordance with the table below and in accordance
with Product ordered for delivery in a Contract Year.

 

[***] PER CONTRACT YEAR   

PRICE IN CHF

[***]

[***]    [***] [***]    [***] [***]    [***] [***]    [***

2.4 Validation Overage. AMYLIN and LONZA agree that delivery by LONZA to AMYLIN
of […***…] overage of Product from Product Validation Lots replaces in full the
Purchase Order for […***…] of Product for delivery in the second half of 2009,
which Purchase

 

***Confidential Treatment Requested

6.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Order is terminated, and the price of the […***…] overage is equivalent to the
price of the […***…] of Product under such Purchase Order […***…]. The parties
further agree that invoices for such Product will be issued and paid as follows:
(i) batch SF397-12AG1 will be invoiced on […***…] and paid within […***…] after
submission of invoice by LONZA; and (ii) batch SF397-1AH1 will be invoiced on
[…***…] and paid within […***…] after submission of invoice by LONZA. The
foregoing will apply with regard to payment for this Product notwithstanding
anything to the contrary in Paragraph 2.

2.5     Future Overage/Underage. Paragraph 2.5 of the Agreement is hereby
amended and restated in its entirety as follows:

“2.5     In the event the amount of Product delivered by LONZA pursuant to any
purchase order is less than the amount of Product ordered by such purchase
order, LONZA will use its best commercial efforts to supply the amount of
Product ordered but not delivered as soon as is feasible. In the event the
amount of Product manufactured by LONZA pursuant to any purchase order is less
than […***…] greater than the amount of Product ordered by such purchase order,
LONZA shall deliver such additional amounts of Product to AMYLIN as if AMYLIN
had ordered them pursuant to such purchase order. In the event the amount of
Product manufactured by LONZA pursuant to any purchase order is equal to or more
than […***…], but less than or equal to […***…], greater than the amount of
Product ordered by such purchase order, LONZA shall deliver such additional
amounts of Product to AMYLIN as early delivery of Product ordered by AMYLIN on
the next purchase order pursuant to which AMYLIN has ordered Product. In the
event the amount of Product manufactured by LONZA pursuant to any purchase order
is more than […***…] greater than the amount of Product ordered by such purchase
order, LONZA and AMYLIN shall negotiate in good faith a reasonable resolution,
working to maintain Lot integrity (i.e. delivery in full Lots).”

 

***Confidential Treatment Requested

7.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.6     Amendment to Three Year Forecast. Paragraph 2.9 of the Agreement is
hereby amended and restated in its entirety as follows:

“2.9     Within […***…] after the Effective Date, AMYLIN shall submit to LONZA a
rolling forecast of Product that AMYLIN in good faith estimates it will order
for delivery from LONZA for the […***…] (as updated on a rolling basis, a
[…***…]). Thereafter, on and as of the […***…], AMYLIN will furnish LONZA with
an updated […***…] indicating AMYLIN’s good faith estimate of the amounts of
Product it expects to order during the next […***…] period. Each […***…] will be
[…***…] for the […***…] only for […***…]. The remaining […***…] are […***…] and
shall be […***…]. However, the […***…] will be […***…] for the […***…] only for
[…***…], and the remaining […***…] will be […***…] and shall be […***…]. In all
circumstances AMYLIN shall act in good faith and with reasonable care to submit
forecasts for Product which are as accurate as possible under the
circumstances.”

2.7     Amendment to Timing of Product Price Adjustment. Paragraph 2.10 of the
Agreement is hereby amended and restated in its entirety as follows:

“2.10 The Product Prices set forth above shall be firm through […***…] (the
“Adjustment Date”). On the […***…] of the Adjustment Date, LONZA may […***…],
including, by way of example, […***…] or, if the same is no longer published, an
index that is substantially similar thereto (or on such basis upon which the
Parties may otherwise agree through the JSD); provided that any adjusted Product
Prices will be agreed to by the parties before being applied to any Purchase
Order.”

 

***Confidential Treatment Requested

8.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3.

AMENDMENT TO TERM AND TERMINATION.

3.1     Amendment to Term. Paragraph 7.1 of the Agreement is hereby amended and
restated in its entirety as follows:

“7.1     This Agreement shall commence on the Effective Date, and unless earlier
terminated as stated below, will continue for a period of eight (8) Contract
Years (“Initial Term”), automatically renewing on an annual basis thereafter for
additional single Contract Year terms.”

3.2     Amendment to Termination by AMYLIN. Paragraph 7.2(iii) of the Agreement
is hereby amended and restated in its entirety as follows:

“(iii)     AMYLIN may terminate this Agreement at any time by giving LONZA at
least thirty (30) calendar days written notice in each of the following
situations:

(a)     upon notice by the FDA or other applicable Government Agency that LONZA
is not an approved commercial supplier of Product, or failure of LONZA to
successfully complete its Pre-Approval Inspection or equivalent non-United
States inspection,

(b)     upon notification by the FDA or other applicable Government Agency that
it will not approve the NDA filed in the United States relative to Product,

In reference to Paragraph 7.2(iii) subsection (b) immediately above, AMYLIN
undertakes to re-imburse LONZA for all critical raw materials already ordered
and for all future productions slots already reserved up to one (1) year from
the official disapproval notification, and AMYLIN will reimburse LONZA for 50%
of all unreturnable work-in-process (“WIP”) which LONZA, despite best commercial
efforts, cannot utilize for other customers.

(c)     upon withdrawal by AMYLIN of the NDA relative to the Product,

(d)     upon AMYLIN’s withdrawal of the Product from the market, or

In reference to 7.2(iii) subsections (c) and (d) immediately above, AMYLIN
undertakes to re-imburse LONZA for all critical raw materials already ordered,
all future productions slots already reserved, and all unreturnable WIP for
outstanding purchase orders issued by AMYLIN and confirmed in writing by LONZA
as of the effective date of termination, which LONZA, despite best commercial
efforts, cannot utilize for other customers.

 

9.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(e)     in the event of a Force Majeure event preventing or impairing LONZA’s
performance hereunder which event has existed for at least one hundred eighty
(180) continuous days;”

4.     Process Efficiency/Optimization Programs. AMYLIN and LONZA will work
collaboratively to [...***...]. The parties intend that such initiatives would
be managed by the Project Managers and would be clearly defined with regard to
scope and timing, capital and resource requirements, objectives and impact on
the cost of Product.

5.     Entire Agreement. The Agreement, as amended by this First Amendment, sets
forth the entire agreement between AMYLIN and LONZA with respect to its subject
matter, and fully supersedes any and all prior and contemporaneous agreements or
understandings pertaining to the subject matter of the Agreement, as amended by
this First Amendment. Except as specifically amended by this First Amendment,
the terms and conditions of the Agreement shall remain in full force and effect.

6.     Counterparts; Facsimile. This First Amendment may be executed in any
number of separate counterparts, each of which shall be deemed to be an
original, but which together shall constitute one and the same instrument. This
First Amendment may be executed by facsimile or PDF signatures, which signatures
shall have the same force and effect as original signatures.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

***Confidential Treatment Requested

10.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

LONZA SALES LTD       AMYLIN OHIO LLC By:   

/s/ Gines F. Garcia / Hildegard Wasescha

      By:   

/s/ Paul Marshall

Name:   

Gines F. Garcia / Hildegard Wasescha

      Name:   

Paul Marshall

Title:   

Legal Counsel / Senior Legal Counsel

      Title:   

Sr. Vice President, Operations

LONZA LTD       By:   

/s/ Yves Kesch / Dr. Hans Peter Pfirter

         Name:   

Yves Kesch / Dr. Hans Peter Pfirter

         Title:   

Senior Legal Counsel / General Counsel

        

SIGNATURE PAGE TO FIRST AMENDMENT

TO EXENATIDE SUPPLY AGREEMENT

 



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

CONFIDENTIAL

SECOND AMENDMENT TO

EXENATIDE SUPPLY AGREEMENT

This SECOND AMENDMENT TO EXENATIDE SUPPLY AGREEMENT (the “Second Amendment”) is
entered into as of April 8, 2011 (the “Second Amendment Effective Date”) by and
between Amylin Ohio LLC. (“AMYLIN”), having a principal place of business at
8814 Trade Port Drive, Westchester, Ohio 45071, USA, and Lonza Ltd and Lonza
Sales Ltd (collectively “LONZA”), having both their principal place of business
at Münchensteinerstrasse 38, CH-4002 Basel, Switzerland.

WHEREAS, AMYLIN and LONZA are parties to that certain Exenatide Supply
Agreement, effective July 31, 2007 and as amended on April 22, 2009 (the
“Agreement”); and

WHEREAS, AMYLIN and LONZA wish to amend the Agreement in the manner set forth
herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties agree as follows:

 

1.

Definitions.

1.1     Defined Terms. All capitalized terms used but not otherwise defined
herein shall have the meanings given such terms in the Agreement.

 

2.

Add Section 3.2.1 Regarding Retesting of Product Validation Lots.

Add Section 3.2.1 as follows: LONZA agrees to retest the Product Validation Lots
and other Lots as requested by AMYLIN in accordance with the written proposals
dated December 7, 2010 which are incorporated herein by this reference and
attached hereto as Exhibits C and D,

 



--------------------------------------------------------------------------------

CONFIDENTIAL

 

respectively, protocol numbers […***…] and […***…], and pursuant to Purchase
Orders issued hereunder by AMYLIN, specifying the quantity, Nominal Lot
quantity, and requested delivery date for the written results of the retesting.
AMYLIN shall submit each Purchase Order to LONZA at least […***…] in advance of
the requested delivery date for test results specified in the Purchase Order.
Within […***…] LONZA shall provide AMYLIN with a written confirmation of receipt
and acceptance of the Purchase Order that includes the following information:
Batch or Lot number and the date when the retesting results and Release
Documents will be available to AMYLIN subject to AMYLIN’s acceptance of such
date. AMYLIN shall be permitted to cancel or revise Purchase Orders anytime
before it receives such written confirmation of receipt from LONZA. In the event
AMYLIN cancels a Purchase Order after receipt of such written confirmation but
before retesting commences, AMYLIN shall reimburse LONZA for expenses incurred.
In the event AMYLIN cancels a Purchase Order after retesting commences, AMYLIN
shall pay LONZA in full for the retesting covered by the cancelled Purchase
Orders, and LONZA shall cease any retesting activities in progress under the
cancelled Purchase Order. In the event that AMYLIN requests a change to the
delivery date requested in a Purchase Order after written confirmation of
receipt, LONZA shall use commercially reasonable efforts to accommodate such
request. AMYLIN shall notify LONZA of any change in testing protocols at least
[…***…] in advance of the submission of a Purchase Order for retesting under
such protocol. After each dispatch of the Product, LONZA will update the stock
report and send the updated stock report to AMYLIN. At the written request of
AMYLIN, LONZA will provide (at AMYLIN’s cost) for the destruction of any such
Product stock held by LONZA on behalf of AMYLIN. AMYLIN agrees to reimburse
LONZA for any reasonable cost incurred for the destruction of the Product stock
within […***…] after the submission of an invoice detailing the costs incurred.
Notwithstanding anything contained herein, LONZA shall be under no obligation to
store any Product received for the purpose of retest for more than […***…] and,
should LONZA agree to hold any Product longer than […***…], then LONZA shall
issue to AMYLIN a separate Bill and Hold Letter which is attached as Exhibit “F”
and incorporated herein by this reference.

 

***Confidential Treatment Requested

2.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3.     Add Section 3.2.2 as follows: Value Added Tax (VAT) for Retesting. AMYLIN
will reimburse LONZA any required VAT charges related to retesting that might
become due in the event that Product is held for a period longer than […***…]
after release of Product. This period of […***…] can be renewed on demand by
AMYLIN.

4.     Add Section 3.2.3 as follows: Insurance and Storage of Product for
Retesting. AMYLIN is responsible for maintaining insurance for the Product stock
held on the premises at LONZA which only relates to the retesting procedure
pursuant to this section of the Agreement. LONZA will maintain the Product in a
clean, secured, segregated area at its facility and will store the Product in
compliance with GMP requirements and in a manner consistent with maximize the
shelf life of the Product stock which shall remain clean, properly packaged and
free of contamination.

5.     Entire Agreement. The Agreement, as amended by this Second Amendment,
sets forth the entire agreement between AMYLIN and LONZA with respect to its
subject matter, and fully supersedes any and all prior and contemporaneous
agreements or understandings pertaining to the subject matter of the Agreement,
as amended by this Second Amendment. Except as specifically amended by this
Second Amendment, the terms and conditions of the Agreement shall remain in full
force and effect.

6.     Counterparts; Facsimile. This Second Amendment may be executed in any
number of separate counterparts, each of which shall be deemed to be an
original, but which together shall constitute one and the same instrument. This
Second Amendment may be executed by facsimile or PDF signatures, which
signatures shall have the same force and effect as original signatures.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

***Confidential Treatment Requested

3.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

LONZA SALES LTD       AMYLIN OHIO LLC By:   

/s/ Thomas Keppler / Rachel Corder

      By:   

/s/ Paul Marshall

Name:   

Thomas Keppler / Rachel Corder

      Name:   

Paul Marshall

Title:   

Head of Patent Dept. / Sr. Legal Counsel

      Title:   

Vice President, Operations

Date:   

11th April 2011

      Date:   

12 April 2011

LONZA LTD          By:   

/s/ Thomas Keppler / Rachel Corder

         Name:   

Thomas Keppler / Rachel Corder

         Title:   

Head of Patent Dept. / Sr. Legal Counsel

         Date:   

11th April 2011

        

SIGNATURE PAGE TO FIRST AMENDMENT

TO EXENATIDE SUPPLY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

PROPOSAL FOR RETESTING OF EXENATIDE (AC2993) DRUG SUBSTANCE

USING THE REPORT […***…]

***Confidential Treatment Requested

 

5.



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

6.



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

7.



--------------------------------------------------------------------------------

EXHIBIT D

PROPOSAL FOR RETESTING OF EXENATIDE (AC2993) DRUG SUBSTANCE

USING THE REPORT […***…]

 

***Confidential Treatment Requested

8.



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

9.



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

10.



--------------------------------------------------------------------------------

EXHIBIT F

SAMPLE BILL AND HOLD LETTER

 

11.



--------------------------------------------------------------------------------

      

[LONZA LETTERHEAD]

      

Lonza Sales Ltd

      

Muenchenstelneretrasse 38

      

CH-4002 Basel, Switzerland

Amylin Pharmaceuticals, Inc.

9360 Towne Centre Drive

San Diego, California 92121

{Date]

[Product Name], held at LONZA Braine

Attention Procurement Department

This letter is to confirm that, upon request of Amylin Pharmaceuticals, Inc.
(“AMYLIN”), LONZA shall hold stock of [XX] grams of [NAME PRODUCT] (“PRODUCT’)
Lot identification No. [XX] until requested by AMYLIN for release. AMYLIN will
retain title to the held PRODUCT.

LONZA will maintain the PRODUCT in a clean, secured, segregated area at our
facility and will store the materials in compliance with GMP requirements,
properly packaged and free of contamination.

After each dispatch of the PRODUCT, Lonza will update the stock report and send
the updated stock report to AMYLIN.

We kindly ask you to confirm your receipt of this letter by counter-signing the
acknowledgement below.

We are looking forward to continue to cooperate with you.

 

Sincerely yours, Lonza Sales Ltd. Signature:  

 

Name:  

 

Title:  

 

Date:  

 

Amylin Pharmaceuticals, Inc. Signature:  

 

Name:  

 

Title:  

 

Date:  

 

 

12.



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

CONFIDENTIAL

THIRD AMENDMENT TO EXENATIDE SUPPLY AGREEMENT

THIS THIRD AMENDMENT TO EXENATIDE SUPPLY AGREEMENT (the “Third Amendment”) is
effective as of April 26, 2011 (the “Amendment Effective Date”) and is by and
between Amylin Ohio LLC (“Amylin”), having a principal place of business at 8814
Trade Port Drive, Westchester, Ohio 45071, USA, and Lonza Ltd and Lonza Sales
Ltd (collectively “Lonza”) having a place of business at Münchensteinerstrasse
38, CH-4002 Basel, Switzerland.

WHEREAS, Amylin and Lonza are parties to that certain Exenatide Supply Agreement
effective as of July 31, 2007, as amended (the “Agreement”).

WHEREAS, Amylin has previously submitted Purchase Orders #31130 […***…] and
33496 […***…] for Product to be delivered in 2011 (the “Original Purchase
Orders”) under the Agreement which Lonza has commenced manufacturing under
manufacturing campaigns designated as “C7”, “C8” and “C9” (the “Manufacturing
Campaigns”), and the parties wish to amend the terms of such Original Purchase
Orders.

WHEREAS, Amylin has previously submitted a forecast to Lonza on […***…] (the
“Forecast”) with an additional […***…] quantity of Product for delivery in the
[…***…], and the parties wish to amend the Forecast.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

l. Upon the execution of this Third Amendment,

(i) The Forecast will be amended such that the […***…] of Product for delivery
in the […***…] will be reduced to […***…] of Product.

(ii) The Original Purchase Orders will be amended and re-submitted to Lonza with
revised delivery dates for the Manufacturing Campaigns as set forth in Sections
1(iii) and 1 (iv) below (the “Amended Purchase Orders”), without cost or penalty
to Amylin.

(iii) Lonza will complete the ongoing C7/C8 campaigns as scheduled in […***…]
and C9 campaign in […***…].

(iv) Amylin will submit an Amended Purchase Order #33496 to Lonza for up to
[…***…] of Product from campaign C7/C8 for delivery in […***…] and an Amended
Purchase Order #31130 for up to […***…] of Product from campaign C9 for delivery
in the […***…], in each case at a price of […***…]. Notwithstanding the
foregoing, with respect to Amended Purchase Order #31130, Amylin will only be

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

required to take delivery of and pay for the difference between (i) […***…] of
Product and (ii) the number of […***…] of Product Amylin takes delivery of on
Amended Purchase Order #33496 such that Amylin will only be required to take
delivery of and pay for a total of […***…] of Product ordered on Amended
Purchase Orders #33496 and 31130.

2. In accordance with the invoicing and payment provisions of the Agreement,
Lonza will invoice Amylin […***…] covered by the new Amended Orders as released
in […***…], plus any unit price adjustment based upon the price index review in
[…***…]. For the released and invoiced material in the […***…], payment will be
due from Amylin no earlier than […***…].

3. Notwithstanding any provision to the contrary in the Agreement, the Amended
Purchase Orders submitted by Amylin pursuant to section 1(iv) above shall be
fully binding and non-cancellable by Amylin.

4. Unless otherwise stated in this Third Amendment, each defined term herein
shall have the same meaning ascribed to such term in the Agreement.

5. Entire Agreement. The Agreement, as amended by this Third Amendment, sets
forth the entire agreement between Amylin and Lonza with respect to its subject
matter, and fully supersedes any and all prior and contemporaneous agreements or
understandings pertaining to the subject matter of the Agreement, as amended by
this Third Amendment. Except as specifically amended by this Third Amendment,
the terms and conditions of the Agreement shall remain in full force and effect.

6. Counterparts; Facsimile. This Third Amendment may be executed in any number
of separate counterparts, each of which shall be deemed to be an original, but
which together shall constitute one and the same instrument. This Third
Amendment may be executed by facsimile or PDF signatures, which signatures shall
have the same force and effect as original signatures.

7. The terms and conditions of this Third Amendment are hereby incorporated into
and made a part of the Agreement.

[Remainder of Page Intentionally Left Blank]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Third Amendment to be executed
as of the date first written above.

 

For and on behalf of:       For and on behalf of: Amylin Ohio LLC       Lonza
Sales Ltd.

/s/ Paul Marshall

     

/s/ Syed T. Husain / Scott Waldman

(Signature)       (Signature)

Paul Marshall

     

Syed T. Husain / Scott Waldman

(Name)       (Name)

Vice President, Operations

     

Head of Sales & BD / Authorized Signatory

(Title)       (Title)       Lonza Ltd.      

/s/ Syed T. Husain / Scott Waldman

      (Signature)      

Syed T. Husain / Scott Waldman

      (Name)      

Head of Sales & BD / Authorized Signatory

      (Title)



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

CONFIDENTIAL

FOURTH AMENDMENT TO

EXENATIDE SUPPLY AGREEMENT

This FOURTH AMENDMENT TO EXENATIDE SUPPLY AGREEMENT (the “Fourth Amendment”) is
entered into as of August 24, 2011 (the “Fourth Amendment Effective Date”) by
and between Amylin Ohio LLC. (“AMYLIN”), having a principal place of business at
8814 Trade Port Drive, Westchester, Ohio 45071, USA, and Lonza Ltd and Lonza
Sales Ltd (collectively “LONZA”), having both their principal place of business
at Münchensteinerstrasse 38, CH-4002 Basel, Switzerland.

WHEREAS, AMYLIN and LONZA are parties to that certain Exenatide Supply
Agreement, effective July 31, 2007 and as amended on April 22, 2009, April 8,
2011, and April 26, 2011 (the “Agreement”); and

WHEREAS, AMYLIN and LONZA wish to amend the Agreement in the manner set forth
herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties agree as follows:

1.     AMYLIN and LONZA agree to delete in their entirety Exhibits C and D and
replace the Exhibits with the new Exhibit C which is incorporated herein by this
reference. Under Section 3.2.1, LONZA agrees to retest the Product Validation
Lots and other Lots as requested by AMYLIN in accordance with the written
proposal dated August 24, 2011 which is incorporated herein by this reference
and attached hereto as Exhibit C and protocol number […***…].

 

***Confidential Treatment Requested

1.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.     Entire Agreement. The Agreement, as amended by this Fourth Amendment,
sets forth the entire agreement between AMYLIN and LONZA with respect to its
subject matter, and fully supersedes any and all prior and contemporaneous
agreements or understandings pertaining to the subject matter of the Agreement,
as amended by this Fourth Amendment. Except as specifically amended by this
Fourth Amendment, the terms and conditions of the Agreement shall remain in full
force and effect.

3.     Counterparts; Facsimile. This Fourth Amendment may be executed in any
number of separate counterparts, each of which shall be deemed to be an
original, but which together shall constitute one and the same instrument. This
Fourth Amendment may be executed by facsimile or PDF signatures, which
signatures shall have the same force and effect as original signatures.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

LONZA SALES LTD       AMYLIN OHIO LLC By:   

/s/ Rachel Corder / Nadia Zieger

      By:   

/s/ Paul Marshall

Name:   

Rachel Corder / Nadia Zieger

      Name:   

Paul Marshall

Title:   

Senior Legal Counsel / Legal Counsel

      Title:   

SVP Operations

Date:   

 

      Date:   

31 Aug. 2011

LONZA LTD          By:   

/s/ Rachel Corder / Nadia Zieger

         Name:   

Rachel Corder / Nadia Zieger

         Title:   

Senior Legal Counsel / Legal Counsel

         Date:   

August 30th, 2011

        

SIGNATURE PAGE TO FIRST AMENDMENT

TO EXENATIDE SUPPLY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

PROPOSAL FOR RETESTING OF EXENATIDE (AC2993) DRUG SUBSTANCE

USING THE REPORT […***…]

 

***Confidential Treatment Requested

4.



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

5.



--------------------------------------------------------------------------------

[…***…]

 

***Confidential Treatment Requested

6.